Mr. Justice Gabbert
delivered the opinion of the court.
In the absence of statute, a tax deed is not admissible in evidence except it be accompanied by proof that' the requirements of the law which authorize its issuance have been complied with.—Lebanon M. Co. v. Rogers, 8 Colo. 34 Section 3902, 2 Mills’ Ann. Stats.,' provides that a tax deed, when substantially executed in the statutory form, shall be prima facie evidence of certain facts. None of these matters, however, .cover the prerequisites to obtaining a tax deed as contemplated by sec. 3902a, supra. By the provisions of this section a tax deed cannot issue upon a tax sale certificate without previous notice of the time when the right to redeem would expire, unless the assessed valuation upon which the sale was based was less than five hundred dollars. No presumptions obtain that the preliminaries which aur thorize the issuance of a tax deed have been observed, or that the conditions necessary for its issuance existed, except as fixed by statute; hence, so far as the authority of the treasurer to issue a tax deed is dependent upon the conditions contemplated by the section under consideration, they must be shown to exist by evidence aliunde, for the deed .itself would not prove them. It is, therefore, incumbent upon, thp party claiming real estate under a tax deed to prove either that the statutory notice was given, or that-the *188assessed' valuation rendered it unnecessary to give sucli notice before the' deed would be admissible in evidence.
Tbe judgment of tbe district court is affirmed.

Affirmed.